DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Drawings filed on 3/18/2021 are accepted.

Allowable Subject Matter
Claims 1-13 allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-13, the allowability resides in the overall structure of the device as recited in independent claims 1, 2, and 6, and at least in part, because claims 2 and 6 have been rewritten in independent form to include the allowable subject matter indicated in the previous Office Action, and because amended claim 1 recites the following limitations: 
“the projecting contact portion of the movable contact and the fixed contact portion of the first lead are in contact with one another on a contact plane inside an axial bore of the insulating tube, 
an annular peripheral wall of the insulating tube circumferentially surrounds and bounds the axial bore, 
the weak compression spring is arranged coaxially around the annular peripheral wall of the insulating tube”.
None of the prior art, either alone or in combination, can be reasonably construed as 
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/JACOB R CRUM/Examiner, Art Unit 2835